 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                               Case No.: 2:17-cv-01871-JAD-VCF
 4 Grace Albanese,
 5                     Plaintiff
                                                                       Order Adopting
 6 v.                                                           Report & Recommendation and
                                                                       Dismissing Case
 7 Federal Bureau of Investigations,
                                                                          [ECF Nos. 5]
 8                     Defendant
 9
10            Vexatious litigant Grace Albanese filed this action (and several others) with a request for
11 pauper status. On January 7, 2019, the court gave Albanese until February 8, 2019, to seek leave
12 of the Chief Judge of this Court to proceed.1 Albanese was warned that if she failed to seek such
13 leave, this case would be dismissed with prejudice. Because Albanese did not seek such leave,
14 Magistrate Judge Ferenbach recommends that I dismiss this case with prejudice.2 The deadline
15 for Albanese to object to that recommendation passed without any objection or other filing by
16 Albanese. “[N]o review is required of a magistrate judge’s report and recommendation unless
17 objections are filed.”3 Having reviewed the report and recommendation, I find good cause to
18 adopt it, and I do.
19            Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
20 Recommendation [ECF No. 5] is ADOPTED in its entirety.
21
22
23
24   1
         ECF No. 4.
25   2
         ECF No. 19.
26   3
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

28
                                                       1
 1        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice.
 2        The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE
 3 THIS CASE.
         Dated: March 1, 2019
 4
 5                                                              _____
                                                                    _ __
                                                                      ____
                                                                         ____
                                                                           _ ________
                                                   _________________________________
                                                                 Juudg
                                                                    dge Jennifer
                                                   U.S. District Judge        e A.
                                                                                 A. Dorsey
                                                                                    D
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
